      Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 1 of 26 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

H.S., a Minor, through her Guardian, J.S.,        )
individually and on behalf of all others          )
similarly situated,                               )
                                                  )
                       Plaintiff,                 )    Case No.1:20-cv-3007
                                                  )
       v.                                         )
                                                  )
BYTEDANCE, INC., TIKTOK, INC.,                    )
BEIJING BYTEDANCE TECHNOLOGY                      )
CO. LTD, and MUSICAL.LY,                          )
                                                  )
                       Defendants.                )
                                                  )

                                CLASS ACTION COMPLAINT

       Plaintiff H.S., a minor, through her Guardian J.S., (“Plaintiff”), individually and on behalf

of all others similarly situated (the “Class”), by and through her attorneys, brings the following

Class Action Complaint (“Complaint”) pursuant to Rule 23 of the Federal Rules of Civil

Procedure, against Defendants BYTEDANCE, INC., TIKTOK, INC., BEIJING BYTEDANCE

TECHNOLOGY CO. LTD., and MUSICAL.LY (collectively, “Defendants” or “TikTok”), and

alleges the following based upon personal knowledge as to herself and her own actions, and, as to

all other matters, allege, upon information and belief and investigation of her counsel, as follows:

                                    NATURE OF THE ACTION

       1.      Defendants operate the social media platform TikTok (formerly Musical.ly), one of

the most popular entertainment apps for mobile devices in the United States and the world.

       2.      TikTok allows users to create and share 15-second videos - typically of people

doing activities such as dancing, lip-syncing, and stunts - and boasts a fanbase of more than one


                                                 1
      Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 2 of 26 PageID #:2




billion worldwide, the vast majority of whom are teenagers and children. See Sherisse Pham, The

company that owns TikTok now has one billion users and many are outside of China, CNN

Business (June 20, 2019), available at https://www.cnn.com/2019/06/20/tech/tiktok-bytedance-

users/index.html.1

        3.      The ultra-popular TikTok app allows user to upload and download content without

registering with the app or creating an account. This process, while providing quick and easy

access to TikTok content, allows individuals - such as minors - to use the app before they could

possibly be given notice of, or provide consent to the privacy policies and terms of use.

        4.      Most alarming, various features of the TikTok app, including its alleged “Face

Swap” feature, automatically scan and collect user’s biometric identifiers, even for users who have

not created accounts. See Peter Suciu, TikTok’s Deepfakes Just The Latest Security Issue For The

Video        Sharing     App,       Forbes       (January       7,         2020),     available    at

https://www.forbes.com/sites/petersuciu/2020/01/07/tiktoks-deepfakes-just-the-latest-security-

issue-for-the-video-sharing-app/#707ead6970a2. See also Jesse Hirsh, New Platform, Old

Problems: How TikTok Recreates the Regulatory Challenge that Came Before It, Canadian Centre

for     International   Governance       Innovation      (May        18,      2020)    available   at

https://www.cigionline.org/articles/new-platform-old-problems-how-tiktok-recreates-regulatory-

challenges-came-it.

        5.      TikTok accesses its users’ data for various purposes, including tracking users by

age, gender, location, operating system, and interest in order to attract marketing and ad sales. By

collecting and filtering this user data, TikTok offers a sophisticated targeted ad and marketing

platform that allows its ad clientele to hone into their target demographics with shocking precision.


1
 See also Maryam Moshin, 10 TikTok Statistics That You Need To Know in 2020, Oberlo (February 17,
2020), available at https://www.oberlo.com/blog/tiktok-statistics.

                                                 2
      Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 3 of 26 PageID #:3




See Maria Mellor, Why is TikTok creating filter bubble based on your race?, Wired (February 28,

2020), available at https://www.wired.co.uk/article/tiktok-filter-bubbles.

       6.      Moreover, TikTok, the sister app of the Chinese app “Douyin,” was founded and

created in China and remains a largely Chinese operation. Recently, U.S. officials and legislatures

have raised concerns with TikTok’s close ties to China, and in turn, the Chinese government.

       7.      In November of 2019, the New York Times reported that the United States

government had opened a national security review of the 2017 acquisition of Musical.ly, the

American predecessor of TikTok, by the Chinese company ByteDance based on concerns that data

from TikTok was being shared with China. See Jack Nicas, Mike Isaac, and Ana Swanson, TikTok

Said to Be Under National Security Review, The New York Times (November 1, 2019), available

at https://www.nytimes.com/2019/11/01/technology/tiktok-national-security-review.html.

       8.      In fact, the Department of Defense recently expressed concern over TikTok’s

“popularity with Western Users, and its ability to convey location, image and biometric data to its

Chinese parent company, which is legally unable to refuse to share data to the Chinese

Government,” going so far as to issue an internal memo to encourage its employees to avoid

installing the app. See Jason Aten, The Department of Defense Is Warning People Not to Use

TikTok Over National Security Concerns, Forbes (January 9, 2020) (quoting internal memo)

(emphasis added) available at https://www.inc.com/jason-aten/the-department-of-defense-is-

warning-people-not-to-use-tiktok-over-national-security-concerns.html.

       9.      In 2019, Douyin introduced the “in-video” search function, which allows users to

filter for individuals using facial recognition. This function “allows users to highlight and search

the platform for the face of a person within a video.” See Jessica Rapp, In-video search: A new

opportunity for influencer marketing on Douyin?, PR Week (November 6, 2019), available at



                                                 3
      Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 4 of 26 PageID #:4




https://www.prweek.com/article/1664878/in-video-search-new-opportunity-influencer-

marketing-douyin. While this function is not active in TikTok, Douyin users in China, or

elsewhere, can perform in-video searches for Illinois citizens.

       10.     Biometrics are not relegated to esoteric corners of commerce. Many apps and

companies – such as TikTok – have incorporated biometric applications into their products and

services in the form of biometric authenticators or artificial intelligence, and into consumer

products, including such ubiquitous consumer products as checking accounts and cell phones.

       11.     Unlike ID badges – which can be changed or replaced if stolen or compromised –

facial geometry and voiceprints are unique, permanent biometric identifiers associated with each

individual. This exposes Illinois citizens to serious and irreversible privacy risks. For example, if

a database containing facial geometry or other sensitive, proprietary biometric data is hacked,

breached, or otherwise exposed – like in the recent Clearview AI, Facebook/Cambridge Analytica,

and Suprema data breaches – individuals have no means by which to prevent identity theft,

unauthorized tracking or other unlawful or improper use of this highly personal and private

information.

       12.     In 2015, a data breach at the United States Office of Personnel Management

exposed the personal identification information, including biometric data, of over 21.5 million

federal employees, contractors, and job applicants. U.S. Off. of Personnel Mgmt., Cybersecurity

Incidents (2018), available at www.opm.gov/cybersecurity/cybersecurity-incidents.

       13.     An illegal market already exists for biometric data. Hackers and identity thieves

have targeted Aadhaar, the largest biometric database in the world, which contains the personal

and biometric data – including handprints, iris scans, and facial photographs – of over a billion

Indian citizens. See Vidhi Doshi, A Security Breach in India Has Left a Billion People at Risk of



                                                 4
      Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 5 of 26 PageID #:5




Identity     Theft,   The     Washington       Post    (Jan.     4,    2018),     available     at

https://www.washingtonpost.com/news/worldviews/wp/2018/01/04/a-security-breach-in-india-

has-left-a-billion-people-at-risk-of-identity-theft/?utm_term=.b3c70259fl38.

       14.      In January 2018, an Indian newspaper reported that the information housed in

Aadhaar was available for purchase for less than $8 and in as little as 10 minutes. Rachna Khaira,

Rs 500, 10 Minutes, and You Have Access to Billion Aadhaar Details, The Tribune (Jan. 4, 2018),

available at http://www.tribuneindia.com/news/nation/rs-500-10-minutes-and-you-have-access-

to-billion-aadhaar-details/523361.html.

       15.      In August 2019, it was reported that South Korean biotechnology company

Suprema experienced a hack of its Biostar 2 platform, which exposed the fingerprint and facial

recognition data of over one million people to Israeli hackers. Chris Baraniuk, Biostar Security

Software ‘Leaked a Million Fingerprints’, BBC News (Aug. 14, 2019), available at

https://www.bbc.com/news/technology-49343774.

       16.      In the United States, law enforcement, including the Federal Bureau of

Investigation and Immigration and Customs Enforcement, have attempted to turn states’

Department of Motor Vehicles databases into biometric data goldmines, using facial recognition

technology to scan the faces of thousands of citizens, all without their notice or consent. Drew

Harwell, FBI, ICE Find State Driver’s License Photos Are a Gold Mine for Facial-Recognition

Searches, The Washington Post (July 7, 2019), available at https://www.washingtonpost.com/

technology/2019/07/07/fbi-ice-find-state-drivers-license-photos-are-gold-mine-facial-

recognition-searches/?noredirect=on&utm_term=.da9afb2472a9.

       17.      This practice has been criticized by lawmakers. Some states, including Illinois,

have refused to comply with law enforcement’s invasive requests. State Denying Facial



                                                5
      Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 6 of 26 PageID #:6




Recognition     Requests,    Jacksonville    Journal-Courier    (July   9,      2019),   available   at

https://www.myjournalcourier.com/news/article/State-denying-facial-recognition-requests-

14081967.php.

       18.      Recognizing the need to protect its citizens from situations like these, Illinois

enacted the Biometric Information Privacy Act (“BIPA”), 740 ILCS 14/1, et seq., specifically to

regulate companies that collect, store and use Illinois citizens’ biometrics.

       19.      Notwithstanding the clear and unequivocal requirements of the law, each

Defendant disregards individuals’ statutorily protected privacy rights and unlawfully collects,

stores, disseminates, and uses individuals’ biometric identifiers in violation of BIPA. Specifically,

each Defendant has violated and continues to violate BIPA because they did not and continues not

to:

             a. Properly inform H.S., by her legal guardian, and others similarly situated, in writing
                of the specific purpose and length of time for which their biometric identifiers were
                being collected, stored, and used, as required by BIPA;

             b. Publish a publicly available retention schedule and guidelines for permanently
                destroying H.S.’s biometric identifiers of other similarly-situated individuals, as
                required by BIPA;

             c. Receive a written release from H.S., by her legal guardian and others similarly
                situated to collect, store, disseminate, or otherwise use their biometric identifiers,
                as required by BIPA; and

             d. Obtain consent from H.S., by her legal guardian and others similarly situated to
                disclose, redisclose, or otherwise disseminate their biometric identifiers to a third
                party as required by BIPA.

       20.      Accordingly, Plaintiff, on behalf of herself as well as the putative Class, seeks an

Order: (1) declaring that Defendants’ conduct violates BIPA; (2) requiring Defendants to cease the

unlawful activities discussed herein; and (3) awarding statutory damages to Plaintiff and the

proposed Class.



                                                   6
      Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 7 of 26 PageID #:7




                                                PARTIES

       21.     H.S. and her legal guardian J.S., were, at all times relevant, residents of the State

of Illinois. H.S. was a minor under the age of 18 while using TikTok.

       22.     Defendant ByteDance, Inc. is a Delaware corporation with its principal place of

business in Palo Alto, California. ByteDance, Inc. also has an office and conducts business in

Chicago, Illinois.

       23.     Defendant TikTok, Inc. f/k/a Musical.ly, Inc. (“TikTok”) is a California

corporation with its principal place of business in Culver City, California. Defendant TikTok also

maintains offices across the country, including Chicago. Musical.ly, Inc. merged into TikTok, Inc.

in August of 2018.

       24.     Defendant Musical.ly is a Cayman Island corporation with its principal place of

business in Shanghai, China.

       25.     Defendant Beijing ByteDance Technology Co. Ltd. (“Beijing ByteDance”) is a

privately held company headquartered in Beijing, China. Defendant Beijing ByteDance acquired

Defendants Musical.ly and its subsidiary Musical.ly, Inc. in December 2017 before Musical.ly,

Inc. became TikTok, Inc. Beijing ByteDance is the 100% owner of Defendant ByteDance, Inc.

                                 JURISDICTION AND VENUE

       26.     This Court has jurisdiction under the Class Action Fairness Act, 28 U.S.C. §

1332(d)(2)(A), (d)(5)(B) because the proposed Class has 100 or more members, the amount in

controversy exceeds $5,000,000.00, and the parties are minimally diverse.

       27.     Venue is proper in this judicial District pursuant to 28 U.S.C. §1391(b) because a

substantial part of the events and omissions giving rise to the claims pleaded in this Complaint

occurred within this District.



                                                 7
         Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 8 of 26 PageID #:8




                                        FACTUAL BACKGROUND

    I.          The Biometric Information Privacy Act.

          28.      In the early 2000s, major national corporations started using Chicago and other

locations in Illinois to test “new applications of biometric-facilitated financial transactions,

including finger-scan technologies at grocery stores, gas stations, and school cafeterias.” 740 ILCS

§ 14/5(c). Given its relative infancy, an overwhelming portion of the public became weary of this

then-growing yet unregulated technology. See 740 ILCS § 14/5.

          29.      In late 2007, a biometrics company called Pay by Touch, which provided major

retailers throughout the State of Illinois with fingerprint scanners to facilitate consumer

transactions, filed for bankruptcy. That bankruptcy was alarming to the Illinois Legislature because

suddenly there was a serious risk that millions of fingerprint records – which, like other unique

biometric identifiers, can be linked to people’s sensitive financial and personal data – could now

be sold, distributed, or otherwise shared through the bankruptcy proceedings without adequate

protections for Illinois citizens. The bankruptcy also highlighted the fact that most consumers who

used the company’s fingerprint scanners were completely unaware that the scanners were not

actually transmitting fingerprint data to the retailer who deployed the scanner, but rather to the

now-bankrupt company, and that their unique biometric identifiers could now be sold to unknown

third parties.

          30.      Recognizing the “very serious need [for] protections for the citizens of Illinois

when it [came to their] biometric information,” Illinois enacted BIPA in 2008. See Illinois House

Transcript, 2008 Reg. Sess. No. 276; 740 ILCS § 14/5.

          31.      Additionally, to ensure compliance, BIPA provides that, for each violation, the

prevailing party may recover $1,000 or actual damages, whichever is greater, for negligent



                                                   8
        Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 9 of 26 PageID #:9




violations and $5,000, or actual damages, whichever is greater, for intentional or reckless

violations. 740 ILCS § 14/20.

            32.      BIPA is an informed consent statute which achieves its goal by making it unlawful

for a company to, among other things, collect, capture, purchase, receive through trade, or

otherwise obtain a person’s or a customer’s biometric identifiers or biometric information, unless

it first:

                  a. Informs the subject in writing that a biometric identifier or biometric information
                     is being collected, stored and used;

                  b. Informs the subject in writing of the specific purpose and length of term for which
                     a biometric identifier or biometric information is being collected, stored, and used;
                     and

                  c. Receives a written release executed by the subject of the biometric identifier or
                     biometric information.

            See 740 ILCS § 14/15(b).

            33.      Biometric identifiers include retina and iris scans, fingerprints and handprints, and

– most importantly here – facial geometry and voiceprints. See 740 ILCS § 14/10. Biometric

information is separately defined to include any information based on an individual’s biometric

identifier that is used to identify an individual. Id.

            34.      BIPA establishes standards for how companies must handle Illinois citizens’

biometric identifiers and biometric information. See, e.g., 740 ILCS § 14/15(c)-(d). For example,

BIPA prohibits private entities from disclosing a person’s or customer’s biometric identifier or

biometric information without first obtaining consent for such disclosure. See 740 ILCS §

14/15(d)(1).

            35.      BIPA also prohibits selling, leasing, trading, or otherwise profiting from a person’s

biometric identifiers or biometric information (740 ILCS § 14/15(c)) and requires companies to



                                                       9
    Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 10 of 26 PageID #:10




develop and comply with a written policy – made available to the public – establishing a retention

schedule and guidelines for permanently destroying biometric identifiers and biometric

information when the initial purpose for collecting such identifiers or information has been

satisfied or within three years of the individual’s last interaction with the company, whichever

occurs first. 740 ILCS § 14/15(a).

         36.      The Illinois legislature enacted BIPA due to the increasing use of biometric data in

financial and security settings, the general public’s hesitation to use biometric information, and –

most significantly – the unknown ramifications of biometric technology. Biometrics are

biologically unique to the individual and, once compromised, an individual is at a heightened risk

for identity theft and left without any recourse.

         37.      BIPA provides individuals with a private right of action, protecting their right to

privacy regarding their biometrics as well as protecting their rights to know the precise nature for

which their biometrics are used and how they are being stored and ultimately destroyed. Unlike

other statutes that only create a right of action if there is a qualifying data breach, BIPA strictly

regulates the manner in which entities may collect, store, use, and disseminate biometrics and

creates a private right of action for lack of statutory compliance.

         38.      Plaintiff, like the Illinois legislature, recognizes how imperative it is to keep

biometric information secure. Biometric information, unlike other personal identifiers such as a

social security number, cannot be changed or replaced if hacked or stolen.

   II.         Defendants Violate the Biometric Information Privacy Act.

         39.      By the time BIPA passed through the Illinois legislature in mid-2008, most

companies who had experimented with using individuals’ biometric data stopped doing so.




                                                    10
     Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 11 of 26 PageID #:11




        40.     However, Defendants failed to take note of the shift in Illinois law governing the

collection, use, storage, and dissemination of biometric data. As a result, Defendants continue to

collect, store, use and disseminate TikTok users’ biometric identifiers in violation of BIPA.

        41.     Unbeknownst to users, including those who have merely downloaded the app

without creating a user profile, the TikTok app infiltrates users’ devices and extracts facial

geometry and voiceprints that Defendants use to track and profile users.2

        42.     Deepfake, a software created by Defendant ByteDance, extracts biometrics in order

to “superimpose your face onto any video, or any picture, or anything” says Richard Jackson,

Cybersecurity Division Chief at Fort Knox. See Eric Pilgic, Army Cybersecurity: Social media

platforms offer children exciting, frightening environments, U.S. Army (January 22, 2020),

available                                                                                             at

https://www.army.mil/article/231909/army_cybersecurity_social_media_platforms_offer_childre

n_exciting_frightening_environments.

        43.     As clearly stated in TikTok’s Privacy Policy, TikTok’s user data is subsequently

transferred and shared with servers located outside the United States including backup servers

located in Singapore. See TikTok Privacy Policy as of January 1, 2020 (last accessed May 18,

2020), available at https://www.tiktok.com/legal/privacy-policy?lang=en. Further, prior to

TikTok’s 2019 privacy changes, American user data was shared stored and processed in the



2
  In addition to facial geometry and voiceprints, merely downloading TikTok gives Defendants access to a
device’s camera and microphone, as well as information from each device including, but not limited to:
user-generated content, including videos and images sent through the apps and/or on the device; phone and
social network contacts; the device’s WiFi MAC address (i.e., media access control address);the device’s
International Mobile Equipment Identity (“IMEI”) number; the user’s International Mobile Subscriber
Identity (“IMSI”) number; the device ID; the device brand and model/version; the hardware serial number;
the Advertising ID; mobile carrier information; network information; browsing history; cookies; metadata;
and precise physical location, including based on SIM card, cell towers and/or GPS.


                                                   11
     Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 12 of 26 PageID #:12




“United States of America, Singapore, Japan or [] China.” See, Helen Ehrlich, TikTok is

Scamming People & Stealing Information, Affinity (November 4, 2018), available at

http://culture.affinitymagazine.us/tik-tok-is-scamming-people-stealing-information/.

        44.     Unfortunately, each Defendant fails to inform individuals of the purposes and

duration for which it collects, stores, and uses their biometric identifiers; fails to inform individuals

that they discloses or disclosed their biometric identifiers between and among each Defendant;

fails to inform individuals that they maintain backup servers with biometric database(s) outside of

Illinois; fails to inform individuals that their biometric identifiers are disclosed to currently

unknown third parties, which host the biometric identifiers in their data centers; and, fails to obtain

written releases from individuals before collecting their biometric identifiers, as required by BIPA.

        45.     In addition, Defendants profit from the use of individuals’ biometric identifiers.

Defendants extract users’ biometric identifiers in order to precisely categorize target audiences for

advertisers, thus maintaining a competitive advantage over other social media advertising

platforms. In effect, Defendants have surreptitiously created an immense commercial database,

consisting of millions, if not billions, of users’ data - including H.S.’s unique and personally

identifiable biometric identifiers - that can be used for further commercial advantage and other

harmful purposes. See Reindhart Krause, TikTok Raises Profile As Digital Ad Rival to Snap,

Facebook, Google, Investor’s Business Daily (May 18, 2020) (discussing TikTok’s rising

popularity and stating that “big brands in digital advertising – such as restaurant chain Chipotle

Mexican Grill (CMG), cosmetics firm Elf Beauty (ELF), Walmart (WMT) and Ralph Lauren (RL)

—       have       experimented         with       ads       on      TikTok.”)        available       at

https://www.investors.com/news/technology/tik-tok-video-app-digital-advertising/.




                                                   12
    Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 13 of 26 PageID #:13




        46.    The TikTok app also allows users to sign into the apps through Facebook, Google,

and Twitter – in turn allowing Defendants access to biometric identifiers stored in each

individuals’ social media accounts.

        47.    By utilizing these biometric databases, TikTok maintains a competitive advantage

over other social media apps and secures profits from its use of biometric data, all while failing to

comply with the minimum requirements for handling users’ biometric data established by BIPA.3

        48.    Defendants fail to publish a written, publicly-available policy identifying their

retention schedule and guidelines for permanently destroying TikTok users’ biometric data when

the initial purpose for collecting or obtaining their biometrics is no longer relevant, as required by

BIPA.

        49.    The Pay by Touch bankruptcy that catalyzed the passage of BIPA, as well as the

recent data breaches, highlights why such conduct – where individuals are aware that they are

providing personal information, but not aware that biometric data that is being extracted, to whom

is it shared, or for what purpose it is being used – is dangerous. That bankruptcy spurred Illinois

citizens and legislators into realizing that it is crucial for individuals to understand when providing

biometric identifiers, such as one’s facial geometry or voiceprint, who exactly is collecting their

biometric data, where it will be transmitted, for what purposes, and for how long. Defendants

disregard these obligations and their users’ rights and instead unlawfully collect, store, use and

disseminate their users’ biometric identifiers and information, without first receiving the

individual’s informed written consent required by BIPA.




3
  See Lauren Strapagiel, This Researcher’s Observation Shows the Uncomfortable Bias of TikTok’s
Algorithm,       Buzzfeed       News         (February        26,       2020),      available at
https://www.buzzfeednews.com/article/laurenstrapagiel/tiktok-algorithim-racial-bias

                                                  13
    Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 14 of 26 PageID #:14




       50.     Remarkably, Defendants have created the same situation that Pay by Touch did by

assembling a database of biometric data through broadly collecting biometric identifiers but failed

to comply with the law specifically designed to protect individuals whose biometrics are collected

in these circumstances. Defendant disregards these obligations and Illinois TikTok users’ statutory

rights and instead unlawfully collects, captures, obtains, stores, uses, and disseminates individuals’

biometric identifiers and information without ever receiving the individual’s informed written

consent as required by BIPA.

       51.     What’s worse, having become ubiquitous among teenagers and children alike,

TikTok puts millions of children’s biometric information at risk, without the consent or knowledge

of their parents or guardians.

       52.     Defendants lack retention schedules and guidelines for permanently destroying

H.S.’s biometric identifiers or the biometric identifiers of other similarly-situated individuals,

when the initial purpose for collecting or obtaining such data has been satisfied or within three

years of the user’s last interaction with the app.

       53.     Defendants do not advise H.S. or her guardian, and others similarly situated, or

their respective parents or legal guardians, what might happen to the TikTok user’s biometric

identifiers if and when Defendants merge with another company, or worse, if and when

Defendants’ businesses fold, or when the other third parties that have received TikTok users’

biometric data businesses fold.

       54.     Because Defendants neither publish a BIPA-mandated data retention policy nor

disclose the purposes for their collection and use of biometric identifiers, TikTok users have no

idea whether Defendants sell, disclose, redisclose, or otherwise disseminate their biometric data.

Moreover, H.S., her legal guardian, and others similarly situated are not told to whom Defendants



                                                     14
       Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 15 of 26 PageID #:15




disclose TikTok user’s biometric data, or what might happen to the TikTok user’s biometric data

in the event of a merger or a bankruptcy.

           55.    Notably, former Musical.ly users who accessed the app prior to its consolidation

with the current TikTok app have no idea to whom Musical.ly disclosed their biometric data or

what third parties may have accessed their biometric data as a consequence of this consolidation.

           56.    These violations raise a material risk that H.S.’s biometric identifiers and the

biometric identifiers of other similarly-situated individuals will be unlawfully accessed by third

parties.

           57.    By and through the actions detailed above, Defendants disregard Plaintiff’s and

other similarly-situated individuals’ legal rights in violation of BIPA.

III.       Plaintiff H.S.’s Experience

           58.    Plaintiff H.S., an Illinois minor, downloaded the TikTok app onto her mobile device

on or about May 11, 2019. Initially, H.S. was not required to disclose information about her age,

nor was she required to enter a written release before receiving a TikTok account.

           59.    Upon download, TikTok automatically created an account for her. Shortly after

completing the download of the TikTok app onto her mobile device, H.S. made approximately five

or six videos using the TikTok app on her mobile device.

           60.    After shooting each video, H.S. (i) sometimes pressed the “next” button and (ii)

sometimes pressed the “x” button and then the “reshoot” button. H.S. pressed “x” or saved

approximately 50 videos, “reshot” others, and posted approximately 15 videos. As a result of

sometimes pressing the “next” button, Defendants acquired some of H.S.’s videos without H.S.’s

knowledge or consent, or the knowledge or consent of her guardian.




                                                  15
    Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 16 of 26 PageID #:16




       61.     During the time that the TikTok app was installed on H.S.’s mobile device,

Defendants surreptitiously accessed and acquired her videos, extracting her facial geometry and

voiceprint as well as the facial geometry and voiceprints of those in her videos. TikTok used the

extracted facial geometry and voiceprints to profile and track H.S., as well as those whose facial

geometry and/or voiceprints were shared in her videos.

       62.     Defendants shared H.S.’s biometric identifiers without her or her legal guardian’s

knowledge or consent.

       63.     H.S. has continuously and repeatedly been exposed to the risks and harmful

conditions created by Defendants’ multiple violations of BIPA alleged herein.

       64.     No amount of time or money can compensate H.S. if her biometric identifiers are

compromised by the lax procedures through which Defendants captured, stored, used, and

disseminated her and other similarly-situated individuals’ biometrics. Moreover, H.S. would not

have provided her biometric identifiers to Defendants, and her legal guardian would not have

consented to her use of TikTok, had they known that Defendants would retain such information

for an indefinite period of time without consent.

       65.     A showing of actual damages is not necessary in order to state a claim under BIPA.

See Rosenbach v. Six Flags Ent. Corp., 2019 IL 123186, ¶ 40 (“[A]n individual need not allege

some actual injury or adverse effect, beyond violation of his or her rights under the Act, in order

to qualify as an “aggrieved” person and be entitled to seek liquidated damages and injunctive relief

pursuant to the Act”).

       66.     As Plaintiff is not required to allege or prove actual damages in order to state a

claim under BIPA, she seeks statutory damages under BIPA as compensation for the injuries

caused by Defendants. Rosenbach, 2019 IL 123186, ¶ 40.



                                                16
    Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 17 of 26 PageID #:17




                                        CLASS ALLEGATIONS

       67.      Pursuant to Rule 23(a) and 23(b) of the Federal Rules of Civil Procedure, minor

Plaintiff H.S. through her legal guardian, J.S., brings claims on her own behalf and as a

representatives of all other similarly-situated individuals pursuant to BIPA, 740 ILCS § 14/1, et

seq., to recover statutory penalties, prejudgment interest, attorneys’ fees and costs, and other

damages owed.

       68.      As discussed supra, Section 14/15(b) of BIPA prohibits a company from, among

other things, collecting, capturing, purchasing, receiving through trade, or otherwise obtaining a

person’s or a customer’s biometric identifiers or biometric information, unless it first (1) informs

the individual in writing that a biometric identifier or biometric information is being collected or

stored; (2) informs the individual in writing of the specific purpose(s) and length of time for which

a biometric identifier or biometric information is being collected, stored, and used; and (3) receives

a written release executed by the subject of the biometric identifier or biometric information. 740

ILCS § 14/15.

       69.      Plaintiff seeks class certification for the following class of similarly-situated

individuals under BIPA:

       All individuals in Illinois under the age of 18 who had their facial geometry,
       voiceprint, or other biometric identifier collected, captured, received, or otherwise
       obtained, maintained, stored or disclosed by Defendants during the applicable
       statutory period.

       70.      This action is properly maintained as a class action under Rule 23 because:

                A.     The class is so numerous that joinder of all members is impracticable;

                B.     There are questions of law or fact that are common to the class;

                C.     Plaintiff’s claims are typical of the claims of the class; and,

                D.     Plaintiff will fairly and adequately protect the interests of the class.


                                                 17
    Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 18 of 26 PageID #:18




                                            Numerosity

       71.     The total number of putative class members exceeds one hundred (100) individuals.

The exact number of class members can easily be determined from Defendants’ records.

                                           Commonality

       72.     There is a well-defined commonality of interest in the substantial questions of law

and fact concerning and affecting the Class in that Plaintiff and all members of the Class have been

harmed by Defendants’ failure to comply with BIPA. The common questions of law and fact

include, but are not limited to the following:

               A.      Whether Defendants collected, captured, maintained, stored or otherwise
                       obtained Plaintiff’s and the Class’s biometric identifiers or biometric
                       information;

               B.      Whether Defendants properly informed Plaintiff and the Class of their
                       purposes for collecting, using, storing and disseminating their biometric
                       identifiers or biometric information;

               C.      Whether Defendants properly obtained a written release (as defined in 740
                       ILCS § 14/10) to collect, use, store and disseminate Plaintiff’s and the
                       Class’s biometric identifiers or biometric information;

               D.      Whether Defendants have disclosed or redisclosed Plaintiff’s and the
                       Class’s biometric identifiers or biometric information;

               E.      Whether Defendants have sold, leased, traded, or otherwise profited from
                       Plaintiff’s and the Class’s biometric identifiers or biometric information;

               F.      Whether Defendants developed a written policy, made available to the
                       public, establishing a retention schedule and guidelines for permanently
                       destroying biometric identifiers and biometric information when the initial
                       purpose for collecting or obtaining such identifiers or information has been
                       satisfied or within three years of their last interaction with the individual,
                       whichever occurs first;

               G.      Whether Defendants comply with any such written policy (if one exists);

               H.      Whether Defendants’ violations of BIPA have raised a material risk that
                       Plaintiff’s and the putative Class’ biometric data will be unlawfully
                       accessed by third parties;


                                                 18
     Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 19 of 26 PageID #:19




               I.      Whether Defendants used Plaintiff’s and the Class’s facial geometry to
                       identify them;
               J.      Whether Defendants used Plaintiff’s and the Class’s voiceprints or other
                       biometric identifiers to identify them;

               K.      Whether the violations of BIPA were committed negligently; and

               L.      Whether the violations of BIPA were committed intentionally or recklessly.

         73.   Plaintiff anticipates that Defendants will raise defenses that are common to the

class.

                                            Adequacy

         74.   Plaintiff will fairly and adequately protect the interests of all members of the class,

and there are no known conflicts of interest between Plaintiff and class members. Plaintiff,

moreover, has retained experienced counsel who are competent in the prosecution of complex

litigation and who have extensive experience acting as class counsel.

                                            Typicality

         75.   The claims asserted by Plaintiff are typical of the class members she seeks to

represent. Plaintiff has the same interests and suffers from the same unlawful practices as the class

members.

         76.   Upon information and belief, there are no other class members who have an interest

individually controlling the prosecution of his or her individual claims, especially in light of the

relatively small value of each claim and the difficulties involved in bringing individual litigation

on behalf of minors. However, if any such class member should become known, he or she can “opt

out” of this action pursuant to Rule 23(b)(3).

                                 Predominance and Superiority

         77.   The common questions identified above predominate over any individual issues,



                                                 19
    Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 20 of 26 PageID #:20




which will relate solely to the quantum of relief due to individual class members. A class action is

superior to other available means for the fair and efficient adjudication of this controversy because

individual joinder of the parties is impracticable. Class action treatment will allow a large number

of similarly-situated persons to prosecute their common claims in a single forum simultaneously,

efficiently and without the unnecessary duplication of effort and expense if these claims were

brought individually. Moreover, as the damages suffered by each class member are relatively small

in the sense pertinent to class action analysis, the expenses and burden of individual litigation

would make it difficult for individual class members to vindicate their claims.

       78.     Additionally, important public interests will be served by addressing the matter as

a class action. The cost to the court system and the public for the adjudication of individual

litigation and claims would be substantially more than if claims are treated as a class action.

Prosecution of separate actions by individual class members would create a risk of inconsistent

and varying adjudications, establish incompatible standards of conduct for Defendants and/or

substantially impair or impede the ability of class members to protect their interests. The issues in

this action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can and is empowered to fashion methods to efficiently manage this action as a class action.

                                  FIRST CAUSE OF ACTION
  Violation of 740 ILCS § 14/15(a): Failure to Institute, Maintain and Adhere to Publicly-
                              Available Retention Schedule

       79.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       80.     BIPA mandates that companies in possession of biometric data establish and

maintain a satisfactory biometric data retention – and, importantly, deletion – policy. Specifically,

those companies must: (i) make publicly available a written policy establishing a retention

schedule and guidelines for permanent deletion of biometric data (at most three years after the


                                                 20
    Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 21 of 26 PageID #:21




company’s last interaction with the individual); and (ii) actually adhere to that retention schedule

and actually delete the biometric information. See 740 ILCS § 14/15(a).

       81.     Defendants fail to comply with these BIPA mandates.

       82.     Defendants qualify as “private entities” under BIPA. See 740 ILCS § 14/10.

       83.     Plaintiff and the Class are individuals who have had their “biometric identifiers”

collected by Defendants (in the form of their facial geometry or voiceprints), as explained in detail

in Sections II and III, supra. See 740 ILCS § 14/10.

       84.     Plaintiff’s and the Class’s biometric identifiers were used to identify them and,

therefore, constitute “biometric information” as defined by BIPA. See 740 ILCS § 14/10.

       85.     Defendants failed to publish a publicly available retention schedule or guidelines

for permanently destroying biometric identifiers and biometric information as specified by BIPA.

See 740 ILCS § 14/15(a).

       86.     Upon information and belief, Defendants lack retention schedules and guidelines

for permanently destroying Plaintiff’s and the Class’s biometric data and have not and will not

destroy Plaintiff’s or the Class’s biometric data when the initial purpose for collecting or obtaining

such data has been satisfied or within three years of the individual’s last interaction with the app.

       87.     On behalf of herself and the Class, Plaintiff seeks: (1) declaratory relief; (2)

injunctive and equitable relief as is necessary to protect the interests of Plaintiff and the Class by

requiring Defendants to comply with BIPA’s requirements for the collection, storage, and use of

biometric identifiers and biometric information as described herein; (3) statutory damages of

$5,000 for each intentional and/or reckless violation of BIPA pursuant to 740 ILCS § 14/20(2) or,

in the alternative, statutory damages of $1,000 for each negligent violation of BIPA pursuant to




                                                 21
    Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 22 of 26 PageID #:22




740 ILCS § 14/20(1); and (4) reasonable attorneys’ fees and costs and other litigation expenses

pursuant to 740 ILCS § 14/20(3).

                             SECOND CAUSE OF ACTION
Violation of 740 ILCS § 14/15(b): Failure to Obtain Informed Written Consent and Release
                   Before Obtaining Biometric Identifiers or Information

       88.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       89.     BIPA requires companies to obtain informed written consent from individuals

before acquiring their biometric data. Specifically, BIPA makes it unlawful for any private entity

to “collect, capture, purchase, receive through trade, or otherwise obtain a person’s or a customer’s

biometric identifiers or biometric information unless [the entity] first: (1) informs the subject…in

writing that a biometric identifier or biometric information is being collected or stored; (2) informs

the subject…in writing of the specific purpose and length of term for which a biometric identifier

or biometric information is being collected, stored, and used; and (3) receives a written release

executed by the subject of the biometric identifier or biometric information…” 740 ILCS §

14/15(b) (emphasis added).

       90.     Defendants fail to comply with these BIPA mandates.

       91.     Defendants qualify as “private entities” under BIPA. See 740 ILCS § 14/10.

       92.     Plaintiff and the Class are individuals who have had their “biometric identifiers”

collected by Defendants (in the form of their facial geometry or voiceprints), as explained in detail

in Sections II and III, supra. See 740 ILCS § 14/10.

       93.     Plaintiff’s and the Class’s biometric identifiers were used to identify them and,

therefore, constitute “biometric information” as defined by BIPA. See 740 ILCS § 14/10.




                                                 22
    Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 23 of 26 PageID #:23




       94.     Defendants systematically and automatically collected, used, stored and

disseminated Plaintiff’s and the Class’s biometric identifiers and/or biometric information without

first obtaining the written release required by 740 ILCS § 14/15(b)(3).

       95.     Defendants did not inform Plaintiff and the Class in writing that their biometric

identifiers and/or biometric information were being collected, stored, used and disseminated, nor

did Defendants inform Plaintiff and the Class in writing of the specific purpose(s) and length of

term for which their biometric identifiers and/or biometric information were being collected,

stored, used, and disseminated as required by 740 ILCS § 14/15(b)(1)-(2).

       96.     By collecting, storing, and using Plaintiff’s and the Class’s biometric identifiers

and biometric information as described herein, Defendants violated Plaintiff’s and the Class’s

rights to privacy in their biometric identifiers or biometric information as set forth in BIPA. See

740 ILCS § 14/1, et seq.

       97.     On behalf of herself and the Class, Plaintiff seeks: (1) declaratory relief; (2)

injunctive and equitable relief as is necessary to protect the interests of Plaintiff and the Class by

requiring Defendants to comply with BIPA’s requirements for the collection, storage, and use of

biometric identifiers and biometric information as described herein; (3) statutory damages of

$5,000 for each intentional and/or reckless violation of BIPA pursuant to 740 ILCS § 14/20(2) or,

in the alternative, statutory damages of $1,000 for each negligent violation of BIPA pursuant to

740 ILCS § 14/20(1); and (4) reasonable attorneys’ fees and costs and other litigation expenses

pursuant to 740 ILCS § 14/20(3).

                                   THIRD CAUSE OF ACTION
              Violation of 740 ILCS § 14/15(d): Disclosure of Biometric Identifiers and
                               Information Before Obtaining Consent

       98.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.



                                                 23
    Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 24 of 26 PageID #:24




       99.     BIPA prohibits private entities from disclosing a person’s or customer’s biometric

identifier or biometric information without first obtaining consent for that disclosure. See 740

ILCS § 14/15(d)(1).

       100.    Defendants fail to comply with this BIPA mandate.

       101.    Defendants qualify as “private entities” under BIPA. See 740 ILCS § 14/10.

       102.    Plaintiff and the Class are individuals who have had their “biometric identifiers”

collected by Defendants (in the form of their facial geometry or voiceprints), as explained in detail

in Sections II and III, supra. See 740 ILCS § 14/10.

       103.    Plaintiff’s and the Class’s biometric identifiers were used to identify them and,

therefore, constitute “biometric information” as defined by BIPA. See 740 ILCS § 14/10.

       104.    Defendants systematically and automatically disclosed, redisclosed, or otherwise

disseminated Plaintiff’s and the Class’s biometric identifiers and/or biometric information without

first obtaining the consent required by 740 ILCS § 14/15(d)(1).

       105.    By disclosing, redisclosing, or otherwise disseminating Plaintiff’s and the Class’s

biometric identifiers and biometric information as described herein, Defendants violated Plaintiff’s

and the Class’s rights to privacy in their biometric identifiers or biometric information as set forth

in BIPA. See 740 ILCS § 14/1, et seq.

       106.    On behalf of herself and the Class, Plaintiff seeks: (1) declaratory relief; (2)

injunctive and equitable relief as is necessary to protect the interests of Plaintiff and the Class by

requiring Defendants to comply with BIPA’s requirements for the collection, storage, use and

dissemination of biometric identifiers and biometric information as described herein; (3) statutory

damages of $5,000 for each intentional and/or reckless violation of BIPA pursuant to 740 ILCS §

14/20(2) or, in the alternative, statutory damages of $1,000 for each negligent violation of BIPA



                                                 24
    Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 25 of 26 PageID #:25




pursuant to 740 ILCS § 14/20(1); and (4) reasonable attorneys’ fees and costs and other litigation

expenses pursuant to 740 ILCS § 14/20(3).

                                   PRAYER FOR RELIEF

       Wherefore, Plaintiff H.S., through her guardian J.S., respectfully requests that this Court

enter an Order:

       A.      Certifying this case as a class action on behalf of the Class defined above,
               appointing Plaintiff H.S., through her guardian J.S., as Class Representative, and
               appointing Stephan Zouras, LLP, as Class Counsel;

       B.      Declaring that Defendants’ actions, as set forth above, violate BIPA;

       C.      Awarding statutory damages of $5,000 for each intentional and/or reckless
               violation of BIPA pursuant to 740 ILCS § 14/20(2) or, in the alternative, statutory
               damages of $1,000 for each negligent violation of BIPA pursuant to 740 ILCS §
               14/20(1);

       D.      Declaring that Defendants’ actions, as set forth above, were intentional and/or
               reckless;

       E.      Awarding injunctive and other equitable relief as is necessary to protect the
               interests of Plaintiff and the Class, including an Order requiring Defendants to
               collect, store, use and disseminate biometric identifiers and/or biometric
               information in compliance with BIPA;

       F.      Awarding Plaintiff and the Class their reasonable attorneys’ fees and costs and
               other litigation expenses pursuant to 740 ILCS § 14/20(3);

       G.      Awarding Plaintiff and the Class pre- and post-judgment interest, to the extent
               allowable; and,

       H.      Awarding such other and further relief as equity and justice may require.




Date: May 20, 2020                                  Respectfully Submitted,

                                                    /s/ James B. Zouras
                                                    James B. Zouras
                                                    Ryan F. Stephan
                                                    Andrew C. Ficzko

                                               25
Case: 1:20-cv-03007 Document #: 1 Filed: 05/20/20 Page 26 of 26 PageID #:26




                                         Megan E. Shannon
                                         STEPHAN ZOURAS, LLP
                                         100 N. Riverside Plaza,
                                         Suite 2150
                                         Chicago, Illinois 60606
                                         312.233.1550
                                         312.233.1560 f
                                         rstephan@stephanzouras.com
                                         jzouras@stephanzouras.com
                                         aficzko@stephanzouras.com
                                         mshannon@stephanzouras.com

                                         Erik H. Langeland (pro           hac   vice
                                         forthcoming)
                                         733 Third Avenue, 15th Floor
                                         New York, N.Y. 10017
                                         (212) 354-6270
                                         elangeland@langelandlaw.com

                                         Jon A. Tostrud (pro hac vice forthcoming)
                                         TOSTRUD LAW GROUP, P.C.
                                         1925 Century Park East, Suite 2100
                                         Los Angeles, CA 90067
                                         (310) 278-2600
                                         jtostrud@tostrudlaw.com


                                         ATTORNEYS FOR PLAINTIFF




                                    26
